277 F.2d 927
UNITED STATES of Americav.Farris Egbert MORRIS, Alias Buck Wilkins, Appellant.
No. 13188.
United States Court of Appeals Third Circuit.
Argued May 13, 1960.
Decided May 24, 1960.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Thomas J. Clary, Judge.
Farris E. Morris, pro se.
Walter E. Alessandroni, James J. Phelan, Jr., Philadelphia, Pa. (James J. Phelan, Jr., Asst. U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court denying the appellant's motion to vacate a sentence imposed upon him on September 29, 1954. The appellant had been convicted upon trial in the District Court for the Eastern District of Pennsylvania, sentenced and confined to a federal penitentiary. He brought this action to vacate the sentence alleging grounds which, if proved, would have perhaps constituted an invasion of his constitutional rights. He also made serious charges about the conduct of the original trial in the hands of Herman Pollock, Esquire, for many years head of the Voluntary Defender Association in the City of Philadelphia.1 Judge Clary, before whom the matter was brought, appointed Jacob Kossman, Esquire, of the Philadelphia Bar, to represent the appellant in the proceeding and had the prisoner brought back from his place of confinement with every opportunity to testify on his own behalf.


2
At the conclusion of the hearing Judge Clary wrote a painstakingly careful opinion analyzing both the facts and the law applicable to the case. He concluded that the appellant had proved no basis in law or fact for the relief he sought. D.C. E.D.Pa.1959, 178 F. Supp. 694.


3
We can add nothing to the thorough consideration of this case by Judge Clary.


4
The decision of the district court will be affirmed.



Notes:


1
 For a study of the organization and operations of the Defender Association see Note, Legal Aid to Indigent Criminal Defendants in Philadelphia and New Jersey, 107 U.Pa.L.Rev. 812, 836-43, 851-54 (1959)